      Case 2:18-cr-00594-DGC Document 34 Filed 11/07/18 Page 1 of 4




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JEANETTE E. ALVARADO, #016111
 5   Asst. Federal Public Defender
     Attorney for Defendant
 6   jeanette_alvarado@fd.org
 7                    IN THE UNITED STATES DISTRICT COURT
 8                               DISTRICT OF ARIZONA
 9
     United States of America,                    Case No. CR18-00594-PHX-DGC
10
                   Plaintiff,
11                                               SENTENCING MEMORANDUM
           vs.
12
     Tadashi Mitchell Harvey,
13
                   Defendant
14
15
           Defendant, Mr. Harvey, by and through counsel, submits this sentencing
16
     memorandum in support of the request that the Court accept the stipulations
17
     reached by the parties in the plea agreement and sentence Mr. Harvey to a period
18
     of incarceration of 252 months (21 years). Further, Mr. Harvey requests that the
19
     Court impose no more than a 20-year period of supervised release.
20
           Mr. Harvey has fully accepted responsibility for his crimes. He has done so
21
     by admitting his unlawful conduct to agents, quickly resolving the matter by
22
23   pleading guilty and entering pleas of guilty quickly to multiple counts of conduct.

24         A sentence of 21 years in custody (252 months) is an extremely lengthy
25   sentence. It is likely one of the longer sentences that this Court has had to impose.
26   Mr. Harvey has fully accepted the reasons why he has to serve such a lengthy
27   sentence, as he completely recognizes the extent of the harm that he caused and is
28   remorseful.
      Case 2:18-cr-00594-DGC Document 34 Filed 11/07/18 Page 2 of 4




 1          Due to his actions, Mr. Harvey realizes he has lost out on the opportunity to

 2   live his life, work in his chosen career, raise his children, enjoy a marriage
 3   partnership with his wife and spend time with his siblings, other family and
 4   friends. It is Mr. Harvey’s hope that the victims will have a sense of justice upon
 5   learning of the lengthy 21-year sentence being imposed and that the victims receive
 6   any and all services required so they can move past his conduct.
 7          Although the 21-year sentence is below the regularly calculated guidelines,
 8   counsel urges the Court to accept the plea and its stipulations as to not do so would
 9   put Mr. Harvey in a position where he is punished more severely than other
10
     similarly situated defendants who have received similar lengthy sentences. Every
11
     single possible enhancement has been applied to Mr. Harvey’s guideline
12
     calculations [age of victim enhancement (+4 levels); custody/care enhancement (+
13
     2 levels); multiple count adjustment enhancement (+2 levels); and pattern of
14
     activity enhancement (+5 levels) for a total of 13 levels, correctly, although the
15
     defense would argue that all the enhancements result in a sentence that is too long
16
     and beyond what is sufficient to punish Mr. Harvey for his conduct, when put in
17
18   balance against the other sentencing factors this Court has to consider: Mr.

19   Harvey’s personal characteristics, background and his individual deterrence needs.
20          These 13 levels as described above, increased Mr. Harvey’s sentencing
21   exposure by 18.5 to 23.2 additional years, from 70-87 months (Offense Level 27 -
22   without the added 13 levels as described above) to 292-365 months (Offense Level
23   40 – with the added 13 levels described above). To get to a range where 292
24   months can be placed, this Court need only vary downward by two levels to
25   Offense Level 38 (235 – 293 months). A sentence of 21 years is sufficient to take
26   into   account    the   offense    characteristics,    consider    the   defendant’s
27
     history/characteristics, reflect the offense seriousness, promote respect for the law,
28
         Case 2:18-cr-00594-DGC Document 34 Filed 11/07/18 Page 3 of 4




 1   provide just punishment, afford general and individual deterrence, protect the

 2   public and provide Mr. Harvey with needed educational/vocation or other
 3   correctional treatment. See 18 U.S.C. 3553(a).
 4           Mr. Harvey is a 30-year-old man, who will be in his early 50s when released
 5   from prison. He will be banned from re-entering his prior profession. His school
 6   age children will be full-grown adults by the time of his release. By all other
 7   measurements, Mr. Harvey was a caring family member and an individual highly
 8   thought of by others due to his positive nature and encouraging manner. The letters
 9   written under separate cover by Mr. Harvey’s family members and friends shed a
10
     different light on Mr. Harvey and all of his family/friends were completely shocked
11
     by the news of his offense. Mr. Harvey has stated to agents and the probation
12
     office the background circumstances that he believes contributed to his actions in
13
     this case. He will be in custody more than long enough to go through either of the
14
     BOP programs for sex offenders and Mr. Harvey requests that the Court
15
     recommend he enter such a program so he can get the necessary treatment needed.
16
             Further, a period of 20 years of supervised release will mean Mr. Harvey will
17
18   be actively supervised until he is in his early 70s. With his lengthy 21-year

19   sentence imposed, no more than a 20 year supervised release term need be imposed.
20   Upon release, Mr. Harvey will be required to register as a sex offender pursuant to
21   SORNA, which will even require him to obtain a special driver’s license that will
22   identify him as an individual subject to sex offender registration (Failure to get such
23   a       credential     is     a      Class      6      felony       offense).      See
24   www.azdps.gov/services/public/offender. Further, community notifications will be
25   sent out to alert nearby parties that he is residing in the neighborhood. Mr.
26   Harvey’s future movements will be fully monitored by his probation officer and
27
     SORNA registrations and notifications.
28
      Case 2:18-cr-00594-DGC Document 34 Filed 11/07/18 Page 4 of 4




 1         Therefore, for all the reasons stated above, Mr. Harvey respectfully urges the

 2   Court to accept the parties plea agreement and sentence him to a 21 year sentence
 3   with a 20-year period of supervised release to follow.
 4                Respectfully submitted: November 7, 2018.
 5
                                     JON M. SANDS
 6                                   Federal Public Defender
 7
                                      s/Jeanette E. Alvarado
 8                                   JEANETTE E. ALVARADO
 9                                   Asst. Federal Public Defender
10
     Copy of the foregoing transmitted
11   by ECF for filing November 7, 2018, to:
12
     CLERK’S OFFICE
13   United States District Court
14   Sandra Day O’Connor Courthouse
     401 W. Washington
15
     Phoenix, Arizona 85003
16
     Christine Keller , Assistant U.S. Attorney
17
     United States Attorney’s Office
18   Two Renaissance Square
19   40 N. Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
20
21   Copy emailed to:
22
     Todd Barrett
23   U.S. Probation Office
24
     Copy held for:
25
26   Tadashi Harvey
     Defendant
27
28
                                               4
